

	

		II

		109th CONGRESS

		1st Session

		S. 2112

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for the establishment of programs and

		  activities to increase influenza vaccination rates through the provision of

		  free vaccines.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Seasonal Influenza and Pandemic

			 Preparation Act of 2005.

		2.Free influenza

			 vaccine program

			(a)EstablishmentThe

			 Secretary shall establish a national voluntary influenza vaccination program

			 for adults and children under which any individual may receive an influenza

			 vaccine at no cost at any Federally qualified health center, public or private

			 hospital, physician office, clinic, or other entity determined appropriate by

			 the Secretary.

			(b)Participating

			 entities

				(1)ReimbursementAn

			 entity described in subsection (a) that elects to provide vaccines to

			 individuals through the program shall be reimbursed for the costs of

			 administering such vaccines by the Secretary at the rate determined by the

			 Secretary for such vaccine for purposes of title XIX of the Social Security Act

			 (42 U.S.C. 1396 et seq.), or at such higher rate, including cost-based

			 reimbursement, as determined appropriate by the Secretary. Such reimbursement

			 may include the costs of practice expenses or other costs associated with the

			 administration of the influenza vaccine.

				(2)Limitation on

			 chargesAn entity participating in the program shall not charge a

			 co-payment or apply any other cost-sharing requirements associated with the

			 administration of influenza vaccines, including any co-payment or other

			 cost-sharing for the visit associated with the administration of such

			 vaccine.

				(3)Voluntary

			 participationParticipation by an entity in the program shall be

			 voluntary.

				(c)Public-private

			 partnerships

				(1)GrantsThe

			 Secretary shall award grants to State and local health departments, public

			 hospitals, Federally qualified health centers, and other entities to facilitate

			 the establishment of influenza vaccination programs in partnership with private

			 entities, including retail outlets, pharmacies, faith-based organizations,

			 private employers, and others as determined appropriate by the

			 Secretary.

				(2)Limitation on

			 chargesAny influenza vaccination provided to an individual under

			 a grant under this subsection shall be at no cost to the individual.

				(3)ReimbursementAn

			 entity participating in a program under a grant under this subsection may

			 request reimbursement from the Secretary under the program under subsection (a)

			 in addition to the amounts received under the grant.

				(4)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this subsection, $500,000,000 for fiscal year 2006, and such sums as

			 may be necessary for each fiscal year thereafter.

				(d)School

			 partnerships

				(1)Grants to

			 public entities

					(A)In

			 generalThe Secretary shall award grants to local health

			 departments, public hospitals, Federally qualified health centers, and other

			 entities to facilitate the development of influenza vaccination programs for

			 students and families of students in partnership with local primary and

			 secondary educational institutions (including private institutions and Head

			 Start programs).

					(B)Limitation on

			 chargesAny influenza vaccination provided to an individual under

			 a grant under this subsection shall be at no cost to the individual.

					(2)Grants to

			 schoolsThe Secretary shall award grants to elementary and

			 secondary schools to facilitate the development of a voluntary influenza

			 vaccination program.

				(3)Limitation on

			 chargesAny influenza vaccination provided to an individual under

			 this subsection shall be at no cost to the individual.

				(4)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this subsection, $150,000,000 for fiscal year 2006, and such sums as

			 may be necessary for each fiscal year thereafter.

				(e)Immunization

			 plansThe Secretary, under the programs under titles XVIII, XIX,

			 and XXI of the Social Security Act, shall develop an immunization plan with

			 immunization target numbers for the respective populations served under the

			 program under each such title. The Secretary shall provide bonus payments to

			 eligible health care providers and other entities who meet immunization targets

			 established by the Secretary in such plans.

			3.Volunteer

			 vaccine corps

			(a)EstablishmentThe

			 Secretary shall establish a Volunteer Vaccine Corps (referred to in this

			 section as the Corps) to facilitate the distribution and

			 provision of vaccines to individuals under any voluntary influenza vaccination

			 program established by a State or local entity.

			(b)Activation and

			 assignment of members

				(1)ActivationThe

			 members of the Corps shall be activated by the Secretary upon a declaration by

			 the Secretary of a public health emergency under section 319 of the Public

			 Health Service Act related to an influenza outbreak (including a seasonal

			 outbreak).

				(2)AssignmentUpon

			 activation, members of the Corps shall be assigned to State and local entities

			 to carry out the provisions of a State or local voluntary influenza vaccination

			 program during such emergency.

				(3)RequestsThe

			 Secretary may request members of the Corps from a State or territory to

			 participate in the vaccination program of another State or territory. The

			 Secretary shall enter into agreements with such States to accept licensure and

			 certification from such other States for the purpose of carrying out activities

			 under an influenza vaccination program.

				(c)Participation

				(1)In

			 generalAll duly licensed or certified health professionals,

			 including retired health professionals, as determined appropriate by the

			 Secretary, may participate in the Corps under procedures established by the

			 Secretary and after passing an approved training course developed by the

			 Secretary.

				(2)DatabaseThe

			 Secretary, in cooperation and consultation with State and local entities, shall

			 maintain a database of Corps members. Such database shall, with respect to each

			 Corps member, include contact information, appropriate licensure or

			 certification information, and other information the Secretary determines

			 necessary to perform the activities of the Corps.

				(d)Training

			 grantsThe Secretary shall award grants to State and local public

			 health departments, Federally qualified health centers, public and private

			 hospitals, and other entities for the training of Corps members.

			(e)LiabilityMembers

			 of the Corps, when performing their duties under an activation and assignment

			 by the Secretary under subsection (b) shall only be subject to liability for

			 their actions under such assignment as provided for under the Federal Tort

			 Claims Act.

			(f)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section, $100,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each fiscal year thereafter.

			4.Public

			 outreach

			(a)In

			 generalThe Director of the Centers for Disease Control and

			 Prevention shall establish and implement a national public affairs campaign, to

			 be carried out through radio, television, print, and other media and methods

			 determined appropriate by the Secretary, to increase influenza immunization

			 rates.

			(b)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section, $15,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each fiscal year thereafter.

			5.DefinitionsIn this Act:

			(1)ProgramThe

			 term program means the national voluntary influenza vaccination

			 program established under section 2(a).

			(2)SecretaryThe

			 term Secretary means the Secretary of Health and Human

			 Services.

			

